Citation Nr: 1609759	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to an initial rating in excess of 30 percent prior to December 30, 2014 and an initial rating in excess of 50 percent from December 30, 2014, for posttraumatic stress disorder (PTSD) with major depression.  

3.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral spine disability, status post lumbar fusion at L5-S1.  

4.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

5.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  

6.  Entitlement to an initial compensable rating for residuals of a left foot fracture of the 5th metatarsal.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1984 to March 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a July 2012 rating decision, the RO granted service connection for PTSD and, combined with the already service-connected major depression evaluated as 10 percent disabling, assigned a 30 percent rating effective May 11, 2011.  

In July 2014, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  In October 2014, the Board granted an increased rating for another issue on appeal at that time, and remanded the case to the RO for additional development of the current issues on appeal.  

Then, in a January 2015 rating decision, the RO in pertinent part granted a 30 percent rating effective in April 2008, and a 50 percent rating from December 20, 2014, for PTSD with major depression.  The Veteran continued his appeal for a higher rating, and the case was returned to the Board for further consideration.   

The issue of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the effective date of service connection in April 2008 to May 11, 2011, the Veteran's PTSD with major depression is shown to be productive of a disability picture that equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnoses of PTSD and major depression but not covered in the General Rating Formula. 

2.  Beginning May 2011, the Veteran's PTSD with major depression is shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, under the General Rating Formula, including the symptoms associated with the diagnoses of PTSD and major depression but not covered in the General Rating Formula. 

3.  From the effective date of service connection, the Veteran's lumbosacral spine disability, status post lumbar fusion at L5-S1, is manifested by pain, weakness, limitation of motion (at worst, forward flexion of 80 degrees, extension of 20 degrees, left rotation of 10 degrees, right rotation of 10 degrees, left lateral flexion of 10 degrees, and right lateral flexion of 10 degrees), and imaging study findings showing degenerative disc disease; there was no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no objective evidence of incapacitating episodes having a total duration of at least two weeks during a 12-month period.

4.  From the effective date of service connection, the Veteran's cervical spine disability is manifested by pain and limitation of motion (at worst, forward flexion of 45 degrees, extension of 30 degrees, left rotation of 60 degrees, right rotation of 50 degrees, left lateral flexion of 40 degrees, and right lateral flexion of 35 degrees), and imaging study findings showing degenerative disc disease; there was no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no objective evidence of incapacitating episodes having a total duration of at least two weeks during a 12-month period.

5.  From the effective date of service connection, the Veteran's bilateral plantar fasciitis is manifested by pain and tenderness of each foot, with restrictions on walking and standing, which equate to no more than a moderate foot injury.  

6.  From the effective date of service connection, the Veteran's residuals of a left foot fracture of the 5th metatarsal is manifested by X-rays findings of degenerative joint disease and pain at the site of the fracture.  
  

CONCLUSIONS OF LAW

1.  For PTSD and major depression, the criteria for an initial rating in excess of 30 percent prior to May 11, 2011 have not been met; the criteria for an initial 50 percent rating, and no higher, from May 11, 2011 to December 30, 2014 have been met; and the criteria for an initial rating in excess of 50 percent from December 30, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a lumbosacral spine disability, status post lumbar fusion at L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5241 (2015).

3.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015).

4.  From the effective date of service connection, the criteria for an initial 10 percent rating, and no higher, for each foot, for the Veteran's service-connected bilateral plantar fasciitis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2015).

5.  The criteria for an initial compensable rating for residuals of a left foot fracture of the 5th metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claims of service connection by letter in October 2007.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for a higher rating for PTSD with major depression, a lumbosacral spine disability, a cervical spine disability, bilateral plantar fasciitis, and residuals of a left foot fracture of the 5th metatarsal, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2014, the undersigned indicated that the hearing would focus on the issues of a higher rating for the Veteran's PTSD with major depression, a lumbosacral spine disability, a cervical spine disability, bilateral plantar fasciitis, and residuals of a left foot fracture of the 5th metatarsal, and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the claimed disabilities.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  The undersigned indicated that the record would be held open for a period of 60 days in order to give the Veteran the opportunity to submit private treatment records he may obtain (none were subsequently received).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the RO has obtained service treatment records and private records identified by the Veteran (including those from Womack Army Medical Center and University of North Carolina Hospitals, and Fayetteville Geriatric & Internal Medicine Clinic), and the Veteran has not specifically identified any additionally available evidence such as VA outpatient treatment records for the particular disabilities at issue for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in October 2007 (pre-discharge), May 2011, July 2011, and December 2014, to evaluate the severity of the service-connected disabilities and associated impairment.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.

II.  Merits of Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims.

PTSD with Major Depression

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD and major depression are evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD with major depression under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 (or 9434, which are the same).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  For cases originally certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD and major depression must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Since service connection was established effective in April 2008, the Veteran's PTSD with major depression has been rated as 30 percent disabling for the period before December 30, 2014, and 50 percent for the period beginning December 30, 2014, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

For the period covered by the appeal, there are three VA compensation examination reports as well as numerous VA outpatient records.  The records show that the few assigned GAF scores of record ranged from 55 to 60 (indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning).  In any case, along with other evidence to include the VA examiners' conclusions regarding the Veteran's level of occupational and social impairment, the Board has determined that "staged ratings" rather than a single rating is proper, as will be discussed below. 

In any event, the Board emphasizes that a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.

As will be explained below, the Board finds that for the period from the effective date of service connection in April 2008 until May 11, 2011, and for the period beginning December 30 2014, VA records show that the symptoms of the Veteran's PTSD with major depression have affected his everyday life and his ability to function to a degree that approximates the schedular criteria for the currently assigned 30 percent rating and 50 percent rating, respectively, under Diagnostic Code 9411.  In other words, for these periods of the appeal the Board concludes that the preponderance of the evidence is against the Veteran's claim for higher initial ratings.  However, the Board also finds that the evidence supports the Veteran's claim for an initial 50 percent rating for the period of May 11, 2011 to December 30, 2014, and to this extent the Veteran's claim is granted.   

Rating Before May 11, 2011

Before May 11, 2011, the Board finds that the evidence does not support an initial rating higher than 30 percent.  That is, the Veteran's symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 

During this period, the Veteran underwent a pre-discharge (fee-basis) VA psychiatric examination by a physician in October 2007.  The clinical evidence from the examination report shows the following about the Veteran, in relation to his mental disorder.  He had longstanding problems with sleeping (it was noted he was being treated for obstructive sleep apnea).  He reported a lot of depression, loss of interest, and loss of energy (which all appeared to be related to his medical problems).  He had some irritability, and could be impatient.  He denied anxiety, tension, panics, startle or hypervigilance, concentration problems, or problems with multi-tasking.  He had been married, until 1996, and had three children.  He lived alone and was able to take care of his activities of daily living.  He had a girlfriend with whom he did things with such as go out to eat or to the movies, and he got along well with family members and friends.  On mental status examination, he was neatly groomed and dressed.  He was pleasant, cooperative, and polite.  His speech was normal in rate and tone, as well as spontaneous and logical.  He communicated well, without loose associations or flight of ideas.  There were no hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  Regarding affect, he had some depression and psychomotor retardation, but no anxiety or panic.  There was some irritability, and he was a bit restless.  His concentration was good, and he was alert and oriented times four.  He had good judgment, fair insight, and average intelligence.  

The Veteran's diagnosis was major depression secondary to medical problems; a GAF score of 60 was assigned.  The examiner remarked that the Veteran got along with the public, coworkers, and supervisors.  He could learn new procedures and follow complex instructions.  He had some tiredness from not sleeping well.  He could do his military job well psychologically but had physical problems.  The examiner did not feel that he met the criteria for PTSD at that time.  Significantly, when asked the summarize the level of the Veteran's occupation and social functioning, as presented under the General Rating Formula for Mental Disorders (General Rating Formula) of 38 C.F.R. § 4.130, the examiner indicated that the Veteran's psychiatric symptoms were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress (e.g., the criteria indicative of a 30 percent rating).  Moreover, the examiner assigned a GAF score of 60, which is on the high end of the range indicating moderate symptoms or moderate impairment in occupational and social functioning. 

VA outpatient records reflect findings that are generally consistent with those of the VA examination report.  For example, he was followed for depressive disorder and took bupropion for his mood.  He was generally casually dressed and made eye contact.  His speech was not pressured.  His mood was typically "down," "depressed," or "frustrated," and his affect was restricted/constricted.  He was alert and oriented times three and denied suicidal ideation.  It was noted that he had positive factors in his life such as support from a female friend, a sense of responsibility to family, and compliance to treatment.  He remained mostly at home.  He continued to complain of difficulty sleeping.  In visits to the sleep clinic, the Veteran's diagnoses included obstructive sleep apnea as well as night terrors/nightmares and insomnia due to mental disorder (paranoid depression) and medical condition (fibromyalgia).  In April 2010, a PTSD screening test was positive, indicating nightmares, avoidance behaviors, watchful/easily startled, and feelings of numbness or detachment from others.  A January 2011 PTSD screening was also positive but the Veteran endorsed only symptoms of nightmares and watchful/easily startled.  

As for symptoms associated with the Veteran's mental disorder but not listed in Diagnostic Code 9411 (and 9434), the symptomatology approximates or equates to the level of occupation and social impairment contemplated for a 30 percent rating.  For example, as previously noted, the Veteran had loss of interest, restlessness, night terrors/nightmares, was easily startled/watchful, and at times showed avoidance behaviors and feelings of numbness/detachment from others, but these were mild to moderate in degree and were not shown to prevent him from performing his military occupation, as noted by the examiner, or to present problems with social functioning (he was shown to get along well with family and friends).  

On the basis of the findings in VA records, the Veteran's PTSD with major depression is shown to be productive of a disability picture that equates to impairment that is contemplated under the General Rating Formula a 30 percent rating, and no higher, which includes the symptoms associated with the diagnosis of PTSD and major depression but not covered in the General Rating Formula. 

In other words, the Veteran's service-connected mental disorder symptoms are not shown to more nearly approximate or equate to the criteria for a 50 percent or higher schedular rating.  For instance, the objective evidence as previously described generally does not show impairment in speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  As for difficulty in establishing and maintaining effective work and social relationships, he did his military job well until he was separated from service and evidently did not secure a job afterwards due to physical ailments.  Socially, he got along with coworkers and supervisors during service, as well as family and friends thereafter.  He had disturbances of mood in that he was treated for depression, but the severity of this symptom was not such that it was shown to prevent him from performing occupational tasks or activities of daily living or from developing social relationships (he had a girlfriend). 

In short, the record does not show most of the criteria or symptoms that typify a 50 percent rating.  The Veteran was alert and oriented and he took care of his personal appearance.  His most frequent complaints pertained to sleep and mood difficulties, but the symptoms did not affect his ability to function independently, reliably, and productively.  The VA examiner characterized the Veteran's occupational and social impairment as mild, and the assigned GAF score reflects impairment in the  mild to moderate range of severity.  The characterizations of the Veteran's PTSD with major depression is more consistent with a disability picture that is contemplated for a 30 percent rating than a 50 percent rating under Diagnostic Code 9411. 

In evaluating all the evidence for this period, the Board finds that the VA records reflect that the symptoms of the Veteran's PTSD with major depression are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent rating.  For these reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for the PTSD with major depression before May 11, 2011, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Rating Beginning May 11, 2011

From the time of the May 11, 2011 VA psychiatric examination, the Board finds that the evidence supports an initial rating of 50 percent, and no higher.  Thus, the evidence supports an award of a higher rating for the period of May 11, 2011 to December 30, 2014, but is against an award of a higher rating from December 30, 2014.  That is, for this period the Veteran's symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran underwent VA psychiatric examinations in May 2011 and December 2014 during this period.  The clinical evidence from the May 2011 examination report shows the following about the Veteran, in relation to his service-connected mental disorder.  He lived by himself and stayed to himself.  He had sleep problems.  He communicated with his three children but not well with his son.  He has been in a relationship with a woman for over a year.  He communicated with his family members and had two to three friends but did not like to be with a lot of people.  On mental status examination, he was casually dressed.  His speech was slow, clear, and coherent.  He was cooperative, attentive, and apathetic.  His affect was constricted, and his mood was depressed and dysphoric.  He was oriented to person, place and time.  There were no attention problems and his thought processes were unremarkable.  His thought content had paranoid ideation, and it was noted that delusions were persistent.  Regarding judgment, he understood the outcome of his behavior, and regarding insight, he understood that he had a problem.  His intelligence was average.  He had difficulty in falling and staying asleep, and it was noted he used to have nightmares from combat.  There were no persistent hallucinations or inappropriate behavior.  He did not have obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  His impulse control was good and there were no episodes of violence.  He maintained minimum personal hygiene.  There were problems with activities of daily living, with moderate impairment with household chores, traveling, and recreational activities, and with slight impairment in driving; otherwise, there was no impairment with toileting, grooming, shopping, self-feeding, bathing, and dressing.  His remote memory was normal but his recent memory was mildly impaired and his immediate memory was moderately impaired.  The symptoms the Veteran attributed to stress exposure were the following.  He had nightmares and flashbacks, did not trust his environment (he checked the perimeter), smelled burnt bodies, was unmotivated to do anything,  became angry and irritable, and had an impaired memory.  He reportedly felt these symptoms 50 percent of the time.  The diagnosis was PTSD, and the GAF score was 55, which is indicative of moderate symptoms or moderate impairment in occupational and social functioning.  Other symptoms noted on the May 2011 examination were distrust of others and being easily startled.  On an April 2012 examination addendum report, it was noted that the Veteran's new diagnosis of PTSD was separate from the ongoing diagnosis of major depression, and that an increase in anxiety symptoms had led to a diagnosis of PTSD.  

At the time of the December 2014 VA examination, his symptoms consisted of depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  On mental status examination, he was well groomed and had appropriate eye contact.  He was alert and oriented times three.  His speech was normal.  The Veteran denied any delusional thinking, auditory or visual hallucinations, and suicidal and homicidal ideation.  His thought process was logical.  His mood was euthymic, with a full affect.  He presented with no apparent attention or memory difficulties.  He also had adequate insight and judgment.  He was capable of managing his financial affairs.  The Veteran reported that since his last examination he had been in a relationship for approximately two years, and he spent a majority of his time at her home with her family and that it was a mutually supportive relationship.  He noted bouts of irritability in the relationship but denied any abuse.  He had an intact relationship with two of his three children.  He had no social contact outside of his girlfriend and avoided crowds.  He had lost interest in physical activity, and spent much of his time fashioning "paracord" jewelry.  He denied any employment (he had since lost interest in computers that he once had).  He experienced dreams about stressful military events and occasional flashbacks.  He indicated symptoms of hypervigilance and hyperarousal.  He endorsed concentration problems and continued to have sleep disturbance.  The diagnoses were PTSD and major depressive disorder, moderate, recurrent; the examiner remarked that the diagnoses were mutually aggravating and that the symptoms and degree of impairment in functioning could not be delineated.  Significantly, when asked to summarize the level of the Veteran's occupation and social functioning, as presented under the General Rating Formula for Mental Disorders (General Rating Formula) of 38 C.F.R. § 4.130, the VA examiner indicated that there was occupational and social impairment with reduced reliability and productivity due to PTSD symptoms (e.g., the criteria indicative of a 50 percent rating).  

VA outpatient records reflect findings that are generally consistent with those of the VA examination reports.  For example, the Veteran reported "crazy" dreams.  His sleep continued to be poor and he had a depressed mood for which he continued to take bupropion.  His speech was normal.  His affect was constricted.  He was alert and oriented times three.  There was no suicidal or homicidal ideation.  He was typically dressed in a casual way, making eye contact.  His mood was variously described as "down," "frustrated," "sad," "mostly upbeat," "not that good," "ok," or "tired."  His affect was appropriate.  He remained "on guard."  On visits to assess physical ailments, he was generally not in a depressed mood, as noted in August 2012, December 2012, June 2013, March 2014, and August 2014 (there was also a negative depression screen on a mental health clinic visit in August 2014).  In March 2014, the Veteran reported he had stopped taking his bupropion, and he agreed to restart it in a low dose.  

As for symptoms associated with the diagnoses of PTSD and major depression but not listed in Diagnostic Code 9411, the symptomatology approximates or equates to the level of occupation and social impairment contemplated for a 50 percent rating.  For example, as previously noted, the Veteran had distrust of others, flashbacks and nightmares, loss of interest, hypervigilance, hyperarousal, and concentration problems.  However, these were not shown to prevent him from performing activities of daily living and functioning independently and productively. 

On the basis of the findings in VA records, the Veteran's PTSD with major depression is shown to be productive of a disability picture that equates to impairment that is contemplated under the General Rating Formula for a 50 percent rating, which includes the symptoms associated with the diagnoses of PTSD and major depression but not covered in the General Rating Formula. 

In other words, the Veteran's mental disorder symptoms are not shown to more nearly approximate or equate to the criteria for a 70 percent or higher schedular rating.  For instance, the objective evidence as previously described does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The May 2011 VA examination report, unlike the records prior to it, indicated that the Veteran had additional symptomatology such as memory loss and paranoid ideation (with persistent delusions).  Moreover, the description of such symptoms of anger, irritability, and loss of motivation indicate that they appear to have become somewhat more severe.  The April 2012 addendum report indicated that the increase in anxiety symptoms led to the PTSD diagnosis in May 2011.  Given this presentation, a 50 percent rating is warranted from the time of the May 2011 examination that documented these symptoms.  Nevertheless, a higher rating is not supported by the evidence.  Persistent delusions on the 2011 examination were not otherwise endorsed throughout the outpatient records or 2014 examination, which specifically noted that the Veteran denied delusional thinking.  Although memory loss was mild to moderately impaired on the 2011 examination, it was only mild on the 2014 examination and not noted as problematic on the outpatient treatment records.  His judgment and thinking were adequate.  Despite complaints of irritability, they did not rise to the level of impaired impulse control with episodes of violence.  Flashbacks and nightmares were associated in part with sleep disturbances, yet they did not appear to interfere with activities of daily living or prevent the Veteran from establishing or maintaining effective relationships.  While he was estranged from one son, he maintained contact with his other two children and family.  He appeared to remain somewhat detached from others, but he had a girlfriend and spent time with her and her family.  His relationship with her was mutually supportive.  The 2011 VA examiner assessed the severity of the Veteran's impairment due to mental disorder as moderate, and the 2014 VA examiner assessed the Veteran's symptoms specifically as productive of impairment as described in the criteria for a 50 percent rating.  

In short, the record does not show most of the criteria or symptoms that typify a 70 percent rating.  The Veteran was alert and oriented times three, and he took care of his personal appearance.  His insight and judgment were adequate, and his speech was normal.  His most frequent problems were mood and sleep disturbances, with some flashbacks, social isolation, memory and concentration difficulties, and hypervigilance, but the symptoms did not affect his ability to function independently.  The 2011 VA examination report reflects a GAF score of 55, which denotes impairment in the moderate range of severity, which was slightly decreased from the previous examination.  The Veteran is not employed, but he has been in receipt of a total disability rating due to individual unemployability since April 2008 on the basis of a multitude of physical impairments, such as obstructive sleep apnea (rated 50 percent).  These characterizations of the Veteran's mental disorder are more consistent with a disability picture that is contemplated for a 50 percent rating than a 70 percent rating under Diagnostic Code 9411.  

In evaluating all the evidence for this period, the Board finds that the VA records reflect that the symptoms of the Veteran's PTSD with major depression are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  For these reasons, while the evidence supports an award of a 50 percent rating for the period of May 11, 2011 to December 30, 2014, the preponderance of the evidence is against an initial rating in excess of 50 percent for the PTSD with major depression for the period beginning May 11, 2011, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Thus, in arriving at the determinations herein, the Board has considered all the evidence consistent with the Court's decision in Hart relative to assigning separate ratings for separate periods of time based on the facts found ("staged ratings").


Lumbosacral Disability and Cervical Spine Disability

Ever since service connection was established effective in April 2008, the Veteran's service-connected lumbosacral spine disability, status post lumbar fusion at L5-S1, and his cervical spine disability have each been rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5241 (spinal fusion) and 5242 (degenerative arthritis of the spine), respectively.  He claims higher ratings are warranted.  

In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  

The criteria for evaluating spinal fusion (Code 5241) and/or degenerative arthritis of the spine (Code 5242) are the following.  For the lumbosacral spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  

For the cervical spine, a 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5242. 

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine. 

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Note 1, following the General Rating Formula for Diseases and Injuries of the Spine.  In evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar and cervical vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also, with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Further, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations conducted in October 2007, July 2011, and December 2014.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected lumbosacral spine disability and is against an initial rating in excess of 10 percent for the service-connected cervical spine disability under the applicable diagnostic codes.  

Upon application of the criteria for limitation of motion to the findings reflected on VA examinations and VA treatment records, the Veteran does not meet the criteria for the next higher rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine, except with regard to the associated neurologic abnormalities (which will be further discussed below).  The objective evidence from the October 2007 pre-discharge (fee basis) VA examination showed thoracolumbar spine range of motion findings of 70 degrees of forward flexion and 30 degrees each of extension, right lateral flexion, left lateral flexion, right rotation, and left rotation.  Cervical spine range of motion findings consisted of 45 degrees each of flexion, extension, right lateral flexion, and left lateral flexion, and 80 degrees each of right rotation and left rotation.  At the time of the July 2011 VA examination, there were thoracolumbar spine range of motion findings of 80 degrees of forward flexion, 20 degrees of extension, and 10 degrees each of right lateral flexion, left lateral flexion, right rotation, and left rotation.  Cervical spine range of motion findings consisted of 45 degrees of flexion, 30 degrees of extension, 35 degrees of right lateral flexion, 40 degrees of left lateral flexion, 50 degrees of right rotation, and 60 degrees of left rotation.  At the time of the December 2014 VA examination, there were thoracolumbar spine range of motion findings of 90 degrees of forward flexion, 15 degrees of extension, and 15 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 30 degrees each of right rotation and left rotation.  Cervical spine range of motion findings consisted of 45 degrees of flexion, 30 degrees of extension, 40 degrees of right lateral flexion, 35 degrees of left lateral flexion, 70 degrees of right rotation, and 65 degrees of left rotation.   

The foregoing range of motion findings were calculated with consideration of pain on movement and following repetitive use.  There was no documented ankylosis at any time.  Imaging studies of the lumbar and cervical spine revealed degenerative disc disease as early as November 2005.  Moreover, VA outpatient records do not reflect range of motion findings more restricted than those findings on VA examination.  While there was objective evidence of pain on range of motion, the pain is not objectively shown to rise to the level of functional loss that more nearly approximates or equates to forward flexion of the thoracolumbar spine 60 degrees or less or forward flexion of the cervical spine 30 degrees or less, which is the criteria for the next higher rating.  The VA examiners specifically noted that DeLuca issues were considered, including pain, fatigue, and incoordination, but that there was no additional limitation of motion loss after repetitions.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  Further, although the 2014 VA examiner noted that lower back pain, weakness, and lack of endurance significantly limited functional ability with flare-ups, which the Veteran reported occurred daily, the examiner was unable to describe this in terms of range of motion as it was speculative.  

Moreover, the October 2007 examiner noted no evidence of muscle spasm and symmetry of spinal motion with normal curvatures of the spine.  X-rays of the lumbar spine in October 2007 showed normal alignment and X-rays of the cervical spine were within normal limits.  While the Veteran reported spasm of the spine in July 2011, there was no objective demonstration of it on examination.  There was also no guarding of the thoracolumbar sacrospinals.  There was guarding of the cervical sacrospinals.  However, the examiner found that there was no muscle spasm, localized tenderness or guarding that was severe enough to be responsible for abnormal gait or abnormal spinal contour.  This finding was also expressed by the VA examiner in December 2014, who indicated that the Veteran did not have localized tenderness, guarding, or muscle spasm of the cervical spine but did have guarding or muscle spasm of the thoracolumbar spine which did not result in abnormal gait or abnormal spinal contour.  VA outpatient records also do not reflect any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Therefore, in consideration of the evidence of record as discussed above, the Veteran's lumbosacral and cervical spine disabilities are not shown to meet the criteria for a rating in excess of 10 percent under the applicable diagnostic codes.  

The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.  The Veteran is currently evaluated separately for left carpal tunnel syndrome with C5/6 upper radicular radiculopathy (40 percent), right carpal tunnel syndrome with C5/6 upper radicular radiculopathy (30 percent), and radiculopathy of the left lower extremity associated with the status post lumbar fusion at L5-S1 (20 percent) under 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8520.  The RO granted service connection for the radiculopathy of the upper extremities and left lower extremity in a January 2015 rating decision, effective from December 16, 2014 (date of VA examination).  (The left and right carpal tunnel syndrome disabilities were previously service-connected, effective in April 2008.)  The Veteran has not expressed his disagreement with the rating assigned for the neurologic abnormality associated with the lumbosacral and cervical spine disabilities.  Thus, no additional ratings are warranted for associated objective neurologic abnormalities under the General Rating Formula for Diseases and Injuries of the Spine.  

In sum, while the application of the General Rating Formula for Diseases and Injuries of the Spine does not result in a rating higher than 10 percent for either the service-connected lumbosacral spine disability or the cervical spine disability.  

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks during a 12-month period have not been shown.  There is no objective medical evidence to show that a physician has prescribed bed rest for acute signs and symptoms for at least two weeks over the course of a year during the period considered in this appeal.  At the time of the July 2011 VA examination, the Veteran reported incapacitating episodes due to spine disease for both the thoracolumbar and cervical regions during the past 12 months (2-3 per week for the thoracolumbar spine and 8 times for the cervical spine), but the VA examiner specifically found that there were no incapacitating episodes due to intervertebral disc syndrome.  The VA outpatient records likewise do not reflect physician-prescribed bed rest and treatment of at least two weeks.  Therefore, despite the Veteran's complaints to the contrary and his reports of frequent flare-ups, there is no objective evidence to show that he meets the criterion for a 20 percent rating under the applicable diagnostic codes, and his claims for a rating in excess of 10 percent for disabilities of the lumbosacral and cervical spine must be denied on the basis of incapacitation.

In conclusion, the Board finds that the evidence shows that the Veteran's lumbosacral spine disability and cervical spine disability are each appropriately rated as 10 percent for the period considered in this appeal.  As the preponderance of the evidence is against the claims for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  
	
While the Board acknowledges the Veteran's competence to report, at the time of examinations and treatment and at the time of his hearing, symptoms of neck and low back pain, limitation of motion, and spasm, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his lumbosacral and cervical spine disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records address the applicable criteria under which the Veteran's disability is rated.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of increased symptomatology to warrant an increased rating.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support a higher rating than is currently assigned.

Bilateral Plantar Fasciitis and 
Residuals of a Left Foot Fracture of the 5th Metatarsal

The Veteran's service-connected bilateral plantar fasciitis and residuals of a left foot fracture of the 5th metatarsal have each been evaluated as noncompensable ever since service connection was established in April 2008, under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5020 and 5284, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Here, Code 5020 is for evaluating synovitis.

Under Diagnostic Code 5020, for synovitis, the disease is rated on limitation of motion of the affected part, as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury; a 20 percent rating is warranted for a moderately severe foot injury; and a 30 percent rating is warranted for a severe foot injury.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The pertinent evidence in this case includes VA records (examinations and outpatient treatment records) and testimony of the Veteran.  At his hearing in July 2014, the Veteran asserted that he was unable to walk barefoot as he felt jabbing in his foot.  He said he wore insoles, and indicated that elevation of his feet helped to relieve his symptoms.  

The Veteran underwent VA examinations in October 2007, July 2011, and December 2014.  On the pre-discharge (fee basis) VA examination in October 2007, the Veteran complained of pain, weakness, stiffness, and fatigue in both feet while walking or standing.  His treatment was Motrin.  Regarding the left foot fracture residuals, he complained of localized pain.  On examination, there was tenderness in both feet.  There was no evidence of painful motion, edema, disturbed circulation, weakness, or atrophy.  Gait was within normal limits.  There was no pes planus.  Morton's metatarsalgia was not present.  He required arch supports but no corrective shoes, foot supports, or shoe inserts.  There was no limitation with standing and walking.  X-rays of the feet (non-weight bearing) were within normal limits.  The diagnoses were plantar fasciitis of the feet, with subjective factors of pain, weakness, stiffness, and fatigue, and with objective factors of tenderness.  For the claimed condition of fracture of the 5th metatarsal of the left foot, there was no diagnosis because there was no pathology to render a diagnosis.  

On VA examination of the feet in July 2011, the Veteran was receiving and responding to treatment, which included rest, elevation, applying heat/cold, and taking medication.  He used topical cream and orthotics, which improved his feet.  The Veteran also changed his shoes every six months.  Symptoms of the feet were reported as pain, weakness, lack of endurance, and fatigability (while walking/standing), swelling and stiffness (while standing/walking/at rest), and redness.  The Veteran indicated he was able to stand for 15-30 minutes and to walk more than 1/4 mile (but less than 1 mile).  He used orthotic inserts in his shoes, which had good effect.  On examination of both feet, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was evidence of tenderness in the arch area.  There was no malunion or nonunion of the tarsal or metatarsal bones, and there was no atrophy of the feet.  With palpation of the medial inferior heal, there was mild pain in the left foot and pain in the right foot.  Inversion of the left foot was painful, and there was moderate pain on palpation of the 5th metatarsal/cuboid joint.  Regarding gait, there was over-pronation in stance and gait.  X-rays of the left foot showed degenerative joint disease secondary to fracture.  The diagnoses were bilateral plantar fasciitis and degenerative joint disease of the left 5th metatarsal due to fracture.  The impact on occupational activities was listed as lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  He was unable to stand or walk for more than 30 minutes.  Effects on daily activities ranged from none (feeding, bathing, dressing, toileting, grooming) to mild (driving) to moderate (chores, shopping, recreation, traveling) to severe (exercise) and to preventing (sports).  

On VA examination of the feet in December 2014, the Veteran reported aching to the area of the left foot fracture, especially in cold weather.  He also related that he had episodes of plantar fasciitis daily but that it was better since receiving shoe inserts (he had been given new orthoses in August 2014).  The Veteran did not have any of the following:  swelling on use, characteristic callosities, extreme tenderness of plantar surfaces, marked deformity (pronation, abduction), a weight-bearing line falling over or medial to the great toe, or inward bowing of the Achilles tendon.  There was pain on use of the feet, particularly on the left, which was accentuated on use.  There was no pain on manipulation of the feet.  There was effective relief of symptoms with orthotics for both feet.  On physical examination, the examiner noted no pain in either foot.  He also indicated that there was no functional loss for the left or right lower extremity attributable to the claimed bilateral foot condition.  He further indicated that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over time.  The diagnoses were the same as those on the July 2011 examination.  

VA outpatient treatment records mostly derive from the podiatry clinic.  They show in March 2010 that the Veteran was followed for left ankle pain and plantar fasciitis.  He reported that the pain in his heels had virtually vanished since he started using orthotics.  Examination showed mild pain on palpation of sinus tarsi.  The assessments were plantar fasciitis and degenerative joint disease.  In June 2010, the Veteran was followed for plantar fasciitis and left ankle pain.  Examination showed pes planus with no pain on palpation of the heels but moderate pain on palpation of sinus tarsi of both feet (worse on left).  The diagnoses were plantar fasciitis and degenerative joint disease.  New orthotics were ordered.  In October 2010, the Veteran was seen with complaints of left ankle pain and occasional pain in the right medial plantar fascia band.  In June 2011, he had only occasional heel and arch pain in the right foot, which was quite manageable with orthotics.  The assessment was plantar fasciitis.  New orthotics were ordered.  Records in January 2012 and November 2012 indicate that the Veteran reported that his most recent orthotics were "great" and he had minimal foot pain.  Examination showed mild pes planus in stance and gait.  The assessments were pes planus and plantar fasciitis.  In August 2014, there was an assessment of bilateral foot pain and history of plantar fasciitis, and X-rays of the feet were ordered, which showed no significant findings (no osseous abnormalities).  In October 2014, the Veteran was seen with complaints of pain of the arch of the right foot and under the ball of the right foot.  The arches on his insoles appeared to have shifted.  Examination showed that range of motion of all pedal joints were within normal limits.  There was tenderness with palpation of the plantar aspects of the metatarsal heads, bilaterally, and there were low arches.  The diagnoses were pes planus and metatarsalgia on the right.  A new pair of orthoses were ordered.  

It is noted that service connection has already been established for idiopathic inflammatory myopathy, also diagnosed myalgia/myositis, rhabdomyolysis, focal torsion dystonia, chronic pain syndrome, autoimmune disorder and dermatomyositis (40 percent disabling), for left ankle fracture (noncompensable), and hammertoe deformity of the 2nd left toe (noncompensable), under 38 C.F.R. § 4.71a, Diagnostic Codes 8850-5025, 5299-5271, and 5282, respectively.  Under the law, the evaluation of the same disability under various diagnoses is to be avoided; in other words, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  Therefore, to the extent that any symptom manifestations of these overlap with the symptoms of the disabilities considered in this appeal, such as pain, they may not be rated twice.  

After considering the evidence, it is apparent that the Veteran's ongoing symptoms relative to both feet are tenderness and pain, which have restricted him in terms of walking and standing.  He has been issued and re-issued orthotics, which appear to provide much relief.  The assessments of his bilateral foot disabilities have varied somewhat, with diagnoses of plantar fasciitis, degenerative joint disease of the left 5th metatarsal, pes planus, and metarsalgia.  As such, determining the most appropriate diagnostic code under which to rate the disabilities has become complicated.  For example, plantar fasciitis is not a listed disability in the rating schedule.  

Nevertheless, the Board finds that evaluating the bilateral plantar fasciitis under Diagnostic Code 5284 for foot injury is most appropriate given the Veteran's disability picture.  In this regard, the Board notes that the December 2007 VA examiner noted with respect to the Veteran's complaints of foot pain "[t]he condition is due to injury; it occurred due to running."  See Yancy v. McDonald, U.S. Court of Appeals for Veterans Claims, No. 14-3390 (Feb.26, 2016) (The application of Diagnostic Code 5284 requires actual injury to the foot).  As his disability affects both feet, a 10 percent rating for moderate foot injury for the left foot and a 10 percent rating for moderate foot injury for the right foot is warranted, given that such ratings contemplate the symptom manifestations of his service-connected bilateral plantar fasciitis.  A 20 percent rating for moderately severe foot injury is not supported by the record, particularly as the Veteran's prescribed orthotics appear, by his own admission, to alleviate much of his symptoms.  VA examinations showed no more than moderate pain on palpation of the feet, and there was no objective evidence of swelling, instability, weakness, or abnormal weight bearing.  The effects of the condition on his daily activities were generally not more than of moderately impairment.  There are no other evaluation criteria that would allow for a rating higher than 10 percent for each foot.  For example, rating the plantar fasciitis by analogy under Diagnostic Code 5276 for pes planus would require a severe condition, and as noted by the December 2014 VA examiner, the Veteran's feet were not manifested by such symptoms as swelling on use, characteristic callosities, and marked deformities (pronation, abduction), which are required for a 20 percent rating for each foot under Code 5276.  Therefore, it is the Board's judgment that a 10 percent rating for each foot is in order under Code 5284.  

In regard to evaluation of the residuals of a left foot fracture of the 5th metatarsal, the Board determines that assignment of a compensable rating for essentially pain and tenderness in the left foot in the area of the fracture would violate the rule against pyramiding.  38 C.F.R. § 4.14.  X-rays did not show malunion or nonunion of the metatarsal bone, for consideration of the disability under Diagnostic Code 5283.  As a compensable rating for the left foot plantar fasciitis is being assigned based on the same symptoms as are recognized as fracture residuals, another compensable rating for the same symptoms are prohibited under the law.  Thus, the currently assigned noncompensable rating for the left foot fracture residuals is appropriate.  

In sum, for the period from the effective date of the award of service connection in April 2008, the Veteran's residuals of a left foot fracture of the 5th metatarsal have been properly rated as noncompensable.  In reaching such a conclusion, the Board has considered the applicability of the rule against pyramiding and the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine does not apply to this claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD with major depression, lumbosacral spine disability, cervical spine disability, bilateral plantar fasciitis, and residuals of a left foot fracture of the 5th metatarsal to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, in regard to PTSD with major depression, the Veteran's symptoms of mood and sleep disturbances, flashbacks, social isolation, memory and concentration difficulties, and hypervigilance are contemplated within (while not all specifically noted in) the rating schedule for evaluating mental disabilities.  Regarding the lumbosacral spine and cervical spine disability, the Veteran's symptoms of neck and low back pain, weakness, and limitation of motion are covered within the rating for evaluating disabilities of the musculoskeletal system (spine).  Regarding the bilateral plantar fasciitis and left foot fracture residuals, the Veteran's symptoms of pain and tenderness are covered within the rating for evaluating disabilities of the musculoskeletal system (feet).  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed, contemplated, or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the disabilities in question.


ORDER

The appeal seeking a rating in excess of 30 percent prior to May 11, 2011 for PTSD with major depression is denied.  

An initial 50 percent rating from May 11, 2011 to December 30, 2014 for PTSD with major depression is granted.  

The appeal seeking a rating in excess of 50 percent from December 30, 2014 for PTSD with major depression is denied.  

The appeal seeking an initial rating in excess of 10 percent for a lumbosacral spine disability, status post lumbar fusion at L5-S1, is denied.    

The appeal seeking an initial rating in excess of 10 percent for a cervical spine disability is denied.  

An initial 10 percent rating for each foot, for the Veteran's service-connected bilateral plantar fasciitis, is granted.    

The appeal seeking an initial compensable rating for residuals of a left foot fracture of the 5th metatarsal is denied.  


REMAND

As to the remaining issue of entitlement to service connection for a right ankle disability, the Board remanded the case in October 2014 in part to afford the Veteran a VA examination to determine the nature and etiology of any right ankle disability.  The Veteran underwent a VA examination in December 2014, and the examiner concluded that there was no right ankle pathology.  However, it is noted that the examiner also noted on the report that on examination the Veteran's right ankle range-of-motion findings were abnormal (i.e., plantar flexion to 35 degrees and dorsiflexion to 15 degrees), with evidence of pain on examination.  The examiner found that the range of motion and pain noted on examination did not result in or cause functional loss, but he did not reconcile the apparent contradiction in the abnormal clinical findings and the diagnosis of no ankle pathology.  Thus, the examination report should be returned to the examiner for explanation.  

Accordingly, the case is REMANDED for the following action:

1.  Return the December 2014 VA examination report to the examiner who provided an opinion with regard to the evaluation of the Veteran's right ankle, or to another examiner if he is unavailable.  The examiner should reconcile the conflicting comments pertaining to the abnormal range-of-motion findings and the diagnosis of no right ankle pathology.  If the Veteran needs to be re-examined, then an examination should be arranged.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right ankle disability (as separate from any other disability such as service-connected idiopathic inflammatory myopathy, also diagnosed as myalgia/myositis, rhabdomyolysis, focal torsion dystonia, chronic pain syndrome, autoimmune disorder, and dermatomysositis) is related to the Veteran's period of service from March 1984 to March 2008, to include right ankle injury and a history of ankle sprain documented therein.  

The examiner is asked to consider, and comment upon as necessary, the significant facts of the case, which include service treatment records showing that the Veteran complained in 1991 of a history of ankle pain with frequent sprains, that he was seen for a right ankle injury in 1993, and that a medical history of bilateral ankle sprains was noted in 1995; a report of a pre-discharge VA examination in October 2007, indicating no right ankle pathology on examination with which to furnish a diagnosis; a report of VA examination in July 2011, indicating a diagnosis of normal right ankle; VA outpatient records showing that beginning in June 2010 the Veteran's active medications include a cream to apply on his ankles or feet to assist with pain relief, that in June 2010 ankle support was ordered for both ankles for inversion control, and that a podiatrist in October 2014 noted bilateral ankle lateral gutters; and the Veteran's testimony in July 2014 to the effect that his right ankle was always in pain and was at that moment swollen.  

All opinions expressed must be supported by complete rationale.  

2.  Thereafter, adjudicate the claim of service connection for a right ankle disability.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


